                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JAXON ENERGY, LLC,                           *
                                             *
        Plaintiff                            *          CASE NO.: 1:19-CV-00552-B
                                             *
v.                                           *
                                             *
HARGROVE AND ASSOCIATES, INC.,               *
                                             *
        Defendant                            *
                                             *

                               JOINT MOTION TO DISMISS

        NOW INTO COURT, through undersigned counsel, come all parties to this litigation,

who represent that all claims in the above entitled and numbered cause have been fully

compromised and settled, and jointly move that the case be dismissed with prejudice, with each

party to bear its own costs.

                                           Respectfully submitted,

                                           /s/ Allen E. Graham
                                           ALLEN E. GRAHAM
                                           LOREN A. RAFFERTY
                                           Attorneys for Defendant/Counterclaim Plaintiff,
                                           Hargrove and Associates, Inc.

OF COUNSEL:
PHELPS DUNBAR, LLP
Post Office Box 2727
Mobile, Alabama 36652
251-432-4481
teeto.graham@phelps.com
loren.rafferty@phelps.com

                                           /s/ Caroline T. Pryor (by permission)
                                           CAROLINE T. PRYOR
                                           E. GLENN SMITH, JR.
                                           Attorneys for Plaintiff/Counterclaim Defendant
                                           Jaxon Energy, LLC

                                              1
PD.27543708.1
OF COUNSEL:
CARR ALLISON
6251 Monroe Street, Suite 200
Daphne, AL 36526
cpryor@carrallison.com
gsmith@carrallison.com



                                CERTIFICATE OF SERVICE

        I do hereby certify that I have on December 26, 2019, electronically filed the foregoing
with the Clerk of Court using the CM/ECF filing system, which will serve electronic
notifications of such filing to the following:

Caroline T. Pryor
E. Glenn Smith, Jr.
CARR ALLISON
6251 Monroe Street, Suite 200
Daphne, AL 36526
cpryor@carrallison.com
gsmith@carrallison.com


                                            /s/ Allen E. Graham
                                            ALLEN E. GRAHAM




                                               2
PD.27543708.1
